Name: Council Regulation (EEC) No 1652/81 of 28 April 1981 amending Council Regulations (EEC) No 1311/80 and (EEC) No 1313/80 on the supply of skimmed-milk powder and milk fats respectively to certain developing countries and specialized bodies under the food-aid programmes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 6 . 81 Official Journal of the European Communities No L 165/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1652/81 of 28 April 1981 amending Council Regulations (EEC) No 1311/80 and (EEC) No 1313/80 on the supply of skimmed-milk powder and milk fats respectively to certain developing countries and specialized bodies under the food-aid programmes THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the ICRC and CRS have made an applica ­ tion for food aid for the suffering population of El Salvador ; whereas the applications of these organiza ­ tions should be granted by according 200 tonnes of skimmed-milk powder to the ICRC and 500 tonnes of skimmed-milk powder as well as 200 tonnes of butteroil to the CRS ; whereas these quantities should be drawn from the reserves of the 1980 programmes ; Whereas the Annexes to the said Regulations should be amended accordingly, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1310/80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder as food aid to certain developing countries and specialized bodies under the 1980 programme ( 1 ), and in particular Arti ­ cles 3 and 7 thereof, and also to Council Regulation (EEC) No 1312/80 of 28 May 1980 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme ^), and in particular Arti ­ cles 3 and 8 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 131 1 /80 (3) provides for the allocation of 700 tonnes of skimmed ­ milk powder to El Salvador and Council Regulation (EEC) No 1313/80 (4) provides for the allocation of 200 tonnes of butteroil to El Salvador ; whereas, since these quantities could not be delivered, they should be returned to the reserves of these programmes ; HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulations (EEC) No 1311 /80 and (EEC) No 1313/80 are hereby amended as indicated in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 April 1981 . For the Council The President J. de KONING 0) OJ No L 134, 31 . 5 . 1980, p . 10 . (2 ) OJ No L 134, 31 . 5 . 1980 , p . 14 . (3) OJ No L 134, 31 . 5 . 1980, p . 12 . (4 ) OJ No L 134, 31 . 5 . 1980, p . 16 . No L 165/2 Official Journal of the European Communities 23 . 6 . 81 ANNEX Annex to :  Regulation (EEC) No 1311 /80  delete : El Salvador  amend : ICRC 3 200 tonnes instead of 3 000 tonnes  add : CRS 500 tonnes  Regulation (EEC) No 1313/80  delete : El Salvador  add : CRS 200 tonnes